DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-3 and 9-12 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bromley (2009/0317532) in view of Rodrigues, DeWille (5,597,595) and Taormina (2007/0264401).
Rodrigues: Novel Ingredient Solutions for Formulating Clear-Type Beverages; © 2011 National Starch LLC.



Independent Claim 1
A clear beverage concentrate
Bromley teaches methods of making a clear beverage concentrate (0044) comprising a nanoemulsion (0009).

Nanoemulsion
Bromley teaches the nanoemulsion (0009) comprises: 
a liquid flavor oil (0034, 0050) in an aqueous phase (i.e. water) (0050), in an emulsion, comprising:  
a flavor oil (0034, 0050);
water (0050); and 
an emulsifier (i.e. surfactant), comprising quillaja saponis (0493, 0500).

Amount of quillaja saponins
	With regard to the prior art, the term/phrase "wherein the emulsifier is at least 5% by weight quillaja saponis" encompasses about at least 0.00005 to 4.99995 wt% of quillaja saponis in the emulsifier because no amount of emulsifier is claimed. 
Therefore the claim merely requires any amount of an emulsifier (in the claimed beverage) comprising at least 5 wt% quillaja saponis.  This amounts to from about 0.001 to 99.999 wt% of an emulsifier component comprising about at least 5 wt% of quillaja saponis. Therefore, the claimed amount of quillaja saponis encompasses about at least 0.00005 to 4.99995 wt% of quillaja saponis in the emulsifier.

Bromley further teaches the use of quillaja saponinas a co-surfactant (0500), wherein co-surfactants are further defined as an emulsifier (0095), and a mixture of surfactants that are used in amounts of between about 16 to 30 wt% (0051), which provides a range of co-surfactants including quillaja saponis in an amount that encompasses the use of about at least 0.00005 to 4.99995 wt% of quillaja saponis in the emulsifier.
Bromley further teaches that the term "surfactant" refer synonymously to synthetic and naturally occurring amphiphilic molecules, for example, molecules having hydrophobic portion(s) and hydrophilic portion(s), that are characterized based on their relative hydrophobicity and/or hydrophilicity.  For example, wherein the relatively hydrophilic surfactants are more soluble in aqueous compositions, for example, water, and typically have HLB values greater than 10 or about 10. [0152] 
Bromley does not discuss the HLB of the saponins used.
Rodriguez also teaches about the use of saponins (see 1st para. of A Novel ingredient solution, section) for making clear beverages (ti.) and further provides that they have an HLB value of 13.5 (see last para. of A Novel ingredient solution, section).
Rodriguez teaches there are numerous benefits to the use of saponins as surfactant emulsifiers in emulsions for clear type beverages, including that they are a naturally-derived, stable emulsion with added benefits including the removal of weighting agents, improved efficiencies in manufacturing/ processing times (because no extended hydration time is necessary with quillaja emulsifier), and the ability to make high oil load emulsions (see Example of success). Quillaja is very surface active, and 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making clear beverages with emulsions comprising emulsifiers, as the modified teaching above, to include the specifically claimed emulsifier, saponins, as claimed, because the combination of Bromley and Rodriguez provide that:
saponin surfactants are suitable as emulsifiers in clear beverages (Bromley and Rodriguez);
surfactants that are suitable in water typically have HLB values greater than 10 (Bromley), wherein saponins have an HLB of 13.5 (as encompassing amount) (
the use of saponin surfactants in emulsions for clear beverages provide many benefits (Rodriguez, as discussed above);
which illustrates that the art finds the use of saponins as being suitable for similar intended uses, including methods of making clear beverages with emulsions comprising emulsifiers (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and the teaching also provides superior benefits in the use of saponins in emulsions for clear type beverages.

Further, since the amount of the emulsion in the composition as a whole is also not claimed, and patentability of a composition is toward the ingredients therein, and any chemical or physical structure they impart to the composition as a whole, the claim further limits the amount of the emulsifier in the composition as a whole to include:
any amount of an emulsion comprising an emulsifier (0.001 to 99.999 wt% of the composition as a whole); comprising:
at least 5 wt% quillaja saponis in any amount of an emulsifier, which amounts to from about 0.001 to 99.999 wt% of an emulsifier component comprising about at least 5 wt% of quillaja saponis, or about at least 0.00005 to 4.99995 wt% of quillaja saponis in the emulsifier;
which amounts to at least 0.00005 to 4.99995 wt% of quillaja saponis in about 0.001 to 99.999 wt% of the emulsion in the composition as a whole, or 
at least 0.0000000005 t0 4.9999000005 wt% of quillaja saponis in the composition as a whole.

Ratio of surfactant to flavor oil 
Bromley teaches that the amount of surfactant mixture (i.e. emulsifiers) is between 16 to 30 wt% (0051).
Bromley teaches that the amount flavor oil is less than about 5 wt% (0393-0394).
This provides a weight ratio of surfactant to flavoring oil, wherein the surfactant is about 3 times the amount of the flavoring oil, which encompasses the claim of the weight ratio of the surfactant to flavor oil is about 0.1 to about 3.0.
Further, because Bromley provides for encompassing the amount of quillaja saponins and amounts of flavoring oil that is in a similar range to the claimed amount of quillaja saponins, it would be reasonable to expect that such a teaching provides
the claimed weight ratio of the quillaja saponins to the flavor oil of about 0.1 to about 3.0 by weight, because similar amounts of each of the two ingredients would encompass a ratio of about 1.

Optional other emulsifiers and their use
For the sake of examination, the optionally at least one other emulsifier is not selected for use.

Method step of Emulsification
Bromley teaches that the method includes mixing and heating the water and oil phases (0057), emulsifying (0059), moving to a holding tank for additional ingredients 
Such a teaching provides the emulsification of the flavor oil into water in the presence of an emulsifier, as claimed.

Method step of adjusting the pH 
Bromley provides a step of adjusting the pH, wherein one or more pH adjusters (e.g. citric acid, phosphoric acid) are added to the emulsion (0061) to adjust the pH to within a range of about 2.0 to about 4.0 (0396), which encompasses the claimed range of up to 4.0.
Bromley does not discuss that the water phase is treated by a step of adjusting the pH prior to its further use, however, Bromley discloses a process wherein the pH of the beverage is adjusted after the emulsion is made which results in a similar beverage product by merely reversing the order of the adjusting the pH of the components of the emulsion after it is made, versus prior to being combined as an emulsion.  
Since it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04.IV.C), the teaching by Bromley makes the claim obvious absent a showing of criticality.





In the alternative, DeWille also teaches about methods of making concentrates (ab.) for beverages (23, 3+) with water (41, 13+) having a pH of less than 4.6 (23, 10+ and 41, 32+) and further provides that a step of adjusting the beverage is performed (41, 31+).
Taormina also teaches methods of making beverages with saponin components (ab.), wherein the saponin is used in an aqueous solution (0048), and the pH of the solution is adjusted to about 3.0-3.1 prior to its use in the beverage (0048), as claimed.
Therefore the combination of DeWille and Taormina show that it was known for aqueous solutions used in making beverages, including those comprising saponins, were treated with a step of adjusting the pH prior to any future that resulted in the making of a beverage, where the pH is adjusted to amounts encompassed by the claim of up to 4.0.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages using aqueous solutions, as Bromley, to include a step wherein the aqueous solution is treated with a step of adjusting its pH to a maximum of 4.0, as claimed, because the combination of DeWille and Taormina illustrates that the art finds such steps of adjusting the pH of aqueous solutions used for making beverages to be suitable for similar intended uses, including methods of methods of making beverages using aqueous solutions (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making beverages with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making beverage, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
Food-acid (Claims 2 and 12)
As for claim 2, the modified teaching, in DeWille provides that the pH is adjusted with lactic acid for a food (i.e. beverage), therefore it uses a food-approved acid.  

As for claim 12, the modified teaching, in DeWille provides that the pH is adjusted with lactic acid.



Amount of quillaja saponins (Claims 3 and 9-11)
As for claims 3 and 9-11, since Bromley teaches the use of quillaja saponins, a co-surfactant (0500), wherein co-surfactants are further defined as an emulsifier (0095), and a mixture of surfactants that are used in amounts of between about 16 to 30 wt% (0051), the teaching provides for the amount of the emulsifier to comprises amounts that encompasses the use of:
25 wt%, as in claim 3;
50 wt%, as in claim 9; and
75 wt%, as in claim 10.

As for claim 11, the modified teaching, in Rodriguez shows that quillaja saponins 
is used as the only emulsifier (Table 1) or as a replacement for gum Arabic (see the 1st para. of Examples of success). 

Summary
Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  



It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  
In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Response to Arguments
It is asserted, that claim 1 has been rejected under 35 U.S.C. §112(b) for reasons of record set forth in the Office Action at page 2. Applicant has amended claim 1 to recite "the aqueous phase" instead of "the water" and requests that the rejection be withdrawn. 
In response, the Office appreciates Applicant’s timely response, and said Rejection is not re-issued herein.

It is asserted, that the Office has rejected claims 1-3 and 9-11 as allegedly being unpatentable over Bromley (2009/0317532) in view of DeWille (5,597,595) under 35 U.S.C. §103(a) for reasons of record set forth in the Office Action at pages 3-19. Applicant respectfully traverses this rejection. 
The Office alleges that Bromley teaches methods of making a clear beverage concentrate. However, the Office concedes (page 5 of the Office Action) that Bromley does not teach the step of adjusting the pH of the aqueous phase prior to its emulsification with the flavor oil. 
The Office relies upon DeWille (Abstract; column 23, lines 3+ and 10+; and column 41, lines 13+ and 31+) as teaching methods of making beverage concentrates for beverages with water having a pH of less than 4.6, and further provides that a step of adjusting the beverage is performed. 



The Office argues that it would have been obvious to one of skill in the art at the time of filing the invention, to adjust the pH of the aqueous phase of Bromley to 4.0 prior to its emulsification with the flavor oil in view of DeWille, which teaches that beverages are known to have been adjusted for a pH that encompasses 4.0, prior to any further use. Applicant respectfully disagrees. 
Claim 1 is directed to a method of making a clear beverage concentrate which comprises a nanoemulsion of a liquid flavor oil in an aqueous phase. The method comprises adjusting the pH of the aqueous phase to 4.0 maximum prior to emulsification of the flavor oil into the aqueous phase and emulsifying the flavor oil into the aqueous phase in the presence of an emulsifier. 
The emulsifier is at least 5% by weight quillaja saponins and the weight ratio of the quillaja saponins to flavor oil is about 0.1 to about 3.0. 
Adjusting the pH of the aqueous phase to 4.0 maximum prior to emulsification in the presence of a quillaja saponin-containing emulsifier allows the rapid achievement of very small particle sizes and beverage clarity. 
Bromley fails to disclose or suggest that adjusting the pH of the aqueous phase to 4.0 maximum prior to emulsification of the flavor oil into the aqueous phase, in the presence of a quillaja saponin-containing emulsifier, has any effect whatsoever on reducing droplet size to provide a clear beverage. In fact, Bromley fails to correlate pH adjustment prior to emulsification with a resulting smaller particle size and achievement of clear beverages. 


Instead, Bromley attributes the reduction in the size and corresponding increase in beverage clarity to use of a solvent See Bromley 19], which discloses that "use of a solvent reduces the size and or increase the clarity of the aqueous liquid dilution composition containing the diluted concentrate." 
Moreover, Bromley discloses that the p- adjuster reduces or increases the p-1 of the composition, "without altering or substantially altering other properties of the composition See Bromley [0224]. 
It would not have been predictable, based on Bromley's teaching that pH adjustment does not alter the properties of the composition, that it would be possible by pH adjustment prior to emulsification in the presence of a quillaja saponin-containing emulsifier, as claimed, to rapidly achieve very small particle sizes needed for a concentrate that gives a clear beverage when diluted. 
Bromley teaches a specific method to reduce particle size (ie, use of solvent) and one having ordinary skill in the art would not look for another solution to a problem that has also been solved by the solution disclosed by Bromley. Furthermore, Bromley expressly teaches away from adjusting the pH of its composition for the purpose altering properties, such as particle size. The person of ordinary skill in the art would be led away from adjusting pH to alter composition such as reducing particle size or achieving a clear beverage. 




Since Bromley does not recognize or attribute any benefit to pH adjustment on particle size or clarity, there is no reason for a skilled person in possession of Bromley to expect that a pH change to 4.0 maximum prior to emulsification of the flavor oil into the aqueous phase in the presence of a quillaja saponin-containing emulsifier would have unexpected beneficial results with respect to particle size and beverage clarity. 
DeWille does not remedy the deficiencies of Bromley. 
DeWille (Abstract; column 6, lines 43-56) discloses a liquid beverage concentrate and a low pH beverage fortified with calcium and vitamin D. DeWille (col. 23, lines 10-12) discloses, "As used herein and in the claims a "low pH beverage is understood to refer to a beverage having a pH of less than 4.6." DeWille (col. 4, lines 52-67) discloses a low pH is desirable to assure the bioavailability of calcium, i.e., that calcium is available and not bound. DeWille fails to disclose or suggest that pH adjustment prior to emulsification of the flavor oil into the aqueous phase in the presence of a quillaja saponin- containing emulsifier plays any role in obtaining a reduced particle size that will provide a clear beverage. 
Not only does DeWille fail to disclose or suggest adjusting the pH of the aqueous phase to 4.0 maximum, DeWille does not disclose or suggest that the pH adjustment of the aqueous phase to 4.0 maximum takes place prior to emulsification of the flavor oil into the aqueous phase, in the presence of a quillaja saponin-containing emulsifier. Indeed, DeWille fails to disclose or suggest quillaja saponins at all. 



Like Bromley, DeWille fails to disclose or suggest that pH adjustment prior to emulsification of the flavor oil into the aqueous phase has any effect on reducing droplet size to achieve a clear beverage. If anything, DeWille attributes reducing particle size to homogenization. DeWille's sole mention of particle size, in col. 30, lines 62-66, is in specific connection with the use of homogenization "to break up, or evenly disperse, the oil phase into the aqueous phase so that the particle size of the emulsion is sufficiently small to retard coalescence of the oil phase and prevent separation". Therefore, one of ordinary skill in the art in possession of DeWille would be led away from using pH adjustment to reduce particle size and provide a clear beverage. 
Neither Bromley nor DeWille associate or correlate pH adjustment to 4.0 maximum, prior to emulsification of the flavor oil into the aqueous phase in the presence of a quillaja saponin- containing emulsifier, with achieving a smaller particle size and crystal-clear beverages. As neither Bromley nor DeWille disclose or suggest that adjusting the pH of the aqueous phase to 4.0 maximum prior to emulsification of the flavor oil into the aqueous phase has any effect on particle size or beverage clarity, there is no motivation to combine DeWille with Bromley for the purpose of pH adjustment. 
In response, when looking toward the pending Specification, it is noted that the achievement of very small particle sizes of the nanoemulsion is due to the step of blending the claimed ingredients using high shear, high pressure homogenization (see the 1st-2nd paragraphs on page 4 as submitted).  Such a disclosure does not attribute 
Further, a showing of such unexpected results, particle size achieved only by pH adjustment of aqueous phase before emulsion that commensurate in the scope of claim 1 has not been presented to the Office.
As for beverage clarity, the pending Specification provides that it was known in the art that sapponins could help provide an emulsifier that could result in nanoemulsions and clear beverages (page 1); and that saponins were known for use as emulsifiers for flavorings ((page 2). Such a disclosure does not attribute the clarity of the beverage to the step of adjusting the pH of the aqueous phase to 4.0 maximum prior to emulsification, therefore this argument is not persuasive.
Further, a showing of such unexpected results, beverage clarity achieved only by pH adjustment of aqueous phase before emulsion that commensurate in the scope of claim 1 has not been presented to the Office.
As for DeWille or Bromley failing to disclose or suggest that pH adjustment prior to emulsification of the flavor oil into the aqueous phase has any effect on reducing droplet size to achieve a clear beverage, even if such a thing was claimed/supported, MPEP 2144.IV is clear that “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”
It is further asserted, that contrary to the Office's contentions, one of skill in the art upon reading Bromley and DeWille would not have had a reasonable expectation that adjusting the pH of the aqueous phase to 4.0 maximum, prior to emulsification of 
In response, the primary teaching of Bromley, provide all of the claimed ingredients in the aqueous phase, therefore DeWille is not relied on for such a teaching. DeWille provides that a step of adjusting the pH of an aqueous phase used for making beverage compositions was known for use prior to its emulsification with the flavor oil. 
For further specificity, Taormina is also applied above, to show that a step of adjusting the pH of an aqueous solution in encompassing ranges, prior to its use in a beverage, was known.

It is asserted, that Applicant disputes the Office's contention (page 4 of the Office Action) that, "Bromley teaches the use of quillaja saponins as a co-surfactant (0500), wherein co-surfactants are further defined as an emulsifier (0095), and surfactants are used in amounts of between about 16 to 30 wt.% (0051), which encompasses at least 5 wt.% of quillaja saponins as combines with others." 
Quillaja saponins are a possible optional co-surfactant in Bromley, not the main surfactant. While Bromley discloses the amounts of certain surfactants used, Bromley is silent regarding the amount or range of amounts of quillaja saponins in the formulation. Bromley does not remotely disclose or suggest that the surfactant is at least 5% by weight quillaja saponins, or that the weight ratio of the quillaja saponins to flavor oil is about 0.1 to about 3.0. 
The Office impermissibly uses Bromley's teaching of amounts of other surfactants to somehow encompass the claimed amount of quillaja saponins as co-
Bromley's silence and non-teaching cannot constitute the basis for the Office's allegation that Bromley's surfactants are used in amounts which encompass at least 5 wt.% of quillaja saponins as combined with other surfactants. 
Bromley discloses that, if added at all, the optional quillaja saponin is merely an auxiliary material Bromley [0010] discloses the main surfactant is a PEG-derived surfactant, typically a surfactant such as polysorbate 80 or a polysorbate 80 analog: concentrates, for example, the liquid nanoemulsion concentrates, contain one or more surfactant (typically a surfactant that is aPEG-derived sorbate, such as a polysorbate 8s) and a non-polar compound (typically a non-polar active ingredient) other than the surfactant." None of Bromley's Examples exemplify use of quillaja saponin. 
Bromley provides a detailed description of the desirable surfactants, in which quillaja saponins are notably absent. Nor does the extensive surfactant table. Table I on pages 9-10 of Bromley, even mention quillaja saponins. 
The amounts of the surfactant disclosed in Bromley do not apply to quillaja saponins, which are merely a possible co-surfactant, and not the main surfactant in Bromley. 
Bromley fails to disclose or suggest the amount of the quillaja saponins co-surfactant in the formulation, or a weight ratio of the quillaja saponins to the flavor oil.

In response, the examiner does not agree that poly emulsifiers must be used exclusively, Bromley teaches: [0152] As used herein, "surfactant" and "surface active agent" refer synonymously to refer to synthetic and naturally occurring amphiphilic molecules, for example, molecules having hydrophobic portion(s) and hydrophilic portion(s).  In one example, the hydrophobic portion of the surfactant molecule is a hydrophobic tail and the hydrophilic portion of the surfactant is a hydrophilic head.  Due to their amphiphilic (amphipathic) nature, surfactants and co-surfactants typically can reduce the surface tension between two immiscible liquids, for example, the oil and water phases in an emulsion, for example, a nanoemulsion, thus stabilizing the emulsion.  Different surfactants can characterized based on their relative hydrophobicity and/or hydrophilicity.  For example, relatively lipophilic surfactants are more soluble in fats, oils and waxes, typically having HLB values less than 10 or about 10, while relatively hydrophilic surfactants are more soluble in aqueous compositions, for example, water, and typically have HLB values greater than 10 or about 10.  
Rodriguex shows quillaja saponaria extract are known to have an HLB of about 13.5, which encompasses the range taught by Bromley.  The teaching also imparts numerous benefits to the use of saponins, including particle size of the emulsion, and clarity. 

Further, since the amount of the emulsion in the composition as a whole is also not claimed, and patentability of a composition is toward the ingredients therein, and any chemical or physical structure they impart to the composition as a whole, the claim further limits the amount of the emulsifier in the composition as a whole to include:
any amount of an emulsion comprising an emulsifier (0.001 to 99.999 wt% of the composition as a whole); comprising:
at least 5 wt% quillaja saponis in any amount of an emulsifier, which amounts to from about 0.001 to 99.999 wt% of an emulsifier component comprising about at least 5 wt% of quillaja saponis, or about at least 0.00005 to 4.99995 wt% of quillaja saponis in the emulsifier;
which amounts to at least 0.00005 to 4.99995 wt% of quillaja saponis in about 0.001 to 99.999 wt% of the emulsion in the composition as a whole, or 
at least 0.0000000005 t0 4.9999000005 wt% of quillaja saponis in the composition as a whole.


Examples 1-16 unexpectedly demonstrate that by reducing the pH to 4.0 maximum in the presence of a quillaja saponin-containing emulsifier, at a particular point in the emulsion preparation, i.e., prior to emulsification, the particle size of the nanoemulsion is considerably reduced. The smaller the emulsion size, the clearer the beverage will be. All hydrodynamic diameters determined in Examples 1-16 (acid added prior to emulsification) are significantly lower than the hydrodynamic diameters of comparative Examples 1-2 (no acid added prior to emulsification). The droplet size obtained in Specification Examples 1-16 ranges from 122nm all the way down to 100nm in Examples 4 and as compared to 134nm (inComparative Example 1) and 142nm (in 
As the claimed method amounts to an invention because there is a specific showing that establishes a coaction or cooperative relationship between the ingredients/process steps which produces a new, unexpected and useful function, withdrawal of the citation of In re Levin is respectfully requested. 
In response, the pending Specification is clear that the hydrodynamic diameters of the nanoemulsion droplets are due to the blending/emulsifying wherein the emulsion used has a pH of 4.8 after three steps of emulsification of a emulsion that has a pH of 4.8 (see discussion of Comparative Example 1), and further discusses amounts of citric acid used (see Table 2); and the quantity of blending steps (see the discussion of Tables 4 and 6 and data therein) as tuners of the hydrodynamic diameters of the nanoemulsion droplets.  No mention of a step of adjusting the pH of the aqueous phase is mentions in the Examples provided or its relationship to the hydrodynamic diameters of the nanoemulsion droplets, therefore although Applicant’s Diclosures is appreciated, it is not a proper showing of said unexpected results and In re Levin is applicable.  

Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really 
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schrader (2013/0004621); HUT; Bertera: PUBLICATION NUMBER: EP 2037765 A1; PUBLICATION DATE: 25-Mar-2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793